Citation Nr: 1136241	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-35 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right leg and/or knee disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Esq.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1950 to February 1952.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, VA and the appellant filed a Joint Motion to Remand which was granted by the Court that month.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGs OF FACT

1.  The Veteran has previously established service connection for right knee internal derangement with loose foreign bodies and residual leg shortening status post open reduction and internal fixation of the tibia and femur, rated as 30 percent disabling; degenerative changes of the lumbar spine, rated as 20 percent disabling; and a residual fracture of the left tibia and fibula, rated as noncompensably disabling. 

2.  The Veteran's current left knee disability is etiologically related to his service-connected right knee internal derangement with loose foreign bodies and residual leg shortening status post open reduction, internal fixation of the tibia and femur.



CONCLUSION OF LAW

A left knee disability is proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to service connection for hepatitis C.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2010).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran contends that his left knee disability is related to his service-connected right knee/leg disability.  Specifically, he contends that the right knee/leg disability created a leg length discrepancy, causing him to limp for years, and resulting in his current left knee disability.  

The Veteran's service treatment records contain no evidence of treatment for or diagnosis of left knee symptoms or disability.

In August 2006, the Veteran underwent VA examination.  The Veteran reported that his service-connected right knee disability made him place of all his weight on the left side of his body, due to pain and a leg length discrepancy.  This caused pain in his left knee.  He reported such discomfort for at least two years.  He reported chronic intermittent pain with a throbbing sensation.  On examination, the Veteran had a very pronounced limp on the right side of his body.  His posture was leaning to the right side, and he used a cane.  The diagnosis was strain of the left knee.  The examiner indicated that it would be mere speculation to state that the left leg condition was related to or caused by the right knee disability.  An x-ray of the left knee was normal.

In an October 2009 written statement, P.G., M.D., indicated that he had seen and evaluated the Veteran.  The Veteran described right lower extremity and spine conditions that resulted in a right lower extremity leg length discrepancy.  Now, the Veteran had left knee pain that is consistent with degenerative changes in the left knee.  Dr. G opined that it was possible that degenerative changes in the left knee could possibly be the result of a leg length discrepancy that puts more stress and more contact pressures across the knee than what he would have otherwise.

In July 2010, the Veteran underwent VA examination.  The claims file was reviewed, and the examiner noted that the service treatment records were silent for left knee degeneration.  Service records did show a comminuted fracture of the right thigh and surgery that resulted in a right lower extremity that was slightly shorter than the left lower extremity.  The October 2009 written statement from Dr. G was noted, and the Veteran indicated that he had seen Dr. G twice for his left knee.  The Veteran stated that his left knee began hurting six years ago.  There was no injury at that time, and pain worsened since then.  X-rays revealed mild degenerative changes.  The diagnosis was left knee degenerative disease with mild functional limitation.  

The examiner indicated that it was not caused by or a result of any left knee condition treated in service, because there was no left knee condition documented in the service treatment records.  The examiner also indicated that it was less likely than not caused by or a result of the Veteran's service-connected right leg or knee disabilities, because of the 44-year interval between the right lower extremity fractures in 1950 and the onset of symptoms in the left knee.  He noted that the x-ray of the left knee was normal as recently as 2006.  The current left knee degenerative change was not greater than expected for age.  The examiner indicated that the preponderance of the evidence did not support aggravation of the condition beyond the natural progression by the service-connected right leg or knee disabilities.

An October 2010 private treatment record from Dr. G., noted that the Veteran had right leg injuries in service that resulted in a leg length discrepancy and some low back disability that caused a limp for some 40 years.  The physician stated that the Veteran did have some evidence of degenerative changes in his knee on x-rays as well as MRI.  The physician opined that while the degenerative changes could be due to age related changes, there was absolutely no question that over forty years with a leg length discrepancy, increased contact pressures would be associated with that knee due to an abnormal gait.  Thus, he concluded that the left knee degenerative changes were proximally due to or a result of his long standing right knee/leg disability and his resultant limp over the years.  

Based on the foregoing, the evidence supportive of the Veteran's claim is in equipoise with that against the claim.  The Board notes that the August 2006 VA examiner stated that it would be mere speculation to attribute the Veteran's left knee disability to the right knee disability, and the July 2010 VA examiner provided an opinion against the claim, stating that the degree of change in the left knee was not greater than what was normally expected with age.  However, the Board has not found the rationales for those opinions to be more persuasive than the other competent evidence indicating that the Veteran's right knee/leg disability resulting in a long-term length discrepancy caused or contributed to the Veteran's current degenerative changes in the left knee.  Specifically, the October 2010 opinion from the Veteran's private physician indicated that while the degenerative changes in the left knee could be related to age, there was no question that a leg length discrepancy over 40 years resulting in an abnormal gait and increased contact pressure, would be associated with the left knee degenerative changes.  Therefore, the Board resolves reasonable doubt in the Veteran's favor and concludes that service connection is warranted for a left knee disability.


ORDER

Service connection for a left knee disorder, to include as secondary to a service-connected right leg and/or knee disability, is granted.

REMAND

The Veteran asserts that he is entitled to a TDIU due to his service-connected disabilities.  

The Board notes that previously, the Veteran did not meet the schedular criteria for TDIU.  The Veteran's disabilities included; right knee, internal derangement with loose foreign bodies and residual leg shortening status post open reduction internal fixation of the tibia and femur (30 percent); degenerative changes, lumbar spine (20 percent); and residual fracture of the left tibia and fibula (noncompensable).  The Veteran had a combined rating of 40 percent.  

In light of the above decision granting service connection for a left knee disability, the Board notes that the grant of service connection for the left knee disability could result in eligibility for a TDIU on a schedular basis.  

Moreover, the Board notes that the record does not contain a medical opinion as to whether the Veteran is unable to secure and maintain gainful employment as a result of his service-connected disabilities.  Therefore, as to the TDIU claim, it is not entirely clear whether all of the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  The Board thus finds that the issue of entitlement to TDIU must be remanded for further examination and opinion regarding the issue of the Veteran's employability.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall schedule the Veteran for an appropriate VA examination by a qualified physician to ascertain, based on the examination findings and other relevant evidence in the claims file, whether the Veteran is unable to obtain or maintain substantially gainful employment if only his service-connected disabilities are considered, which, at this time, are a right knee/leg disability; a left knee disability; a lumbar spine disability; and residuals of a fracture to the left tibia and fibula.  If, prior to this examination, the Veteran is granted service connection for other disabilities, the examiner should also consider these disabilities.

In making this employability determination, the examiner should also consider the Veteran's level of education, other training, and work experience.  Impairment due to advancing age may not be considered.

The VA examination report must include a complete rationale for all opinions and conclusions expressed.

2. The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3. Then readjudicate the Veteran's TDIU claim in light of the additional evidence.  If the claim is not granted to his satisfaction, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


